I115th CONGRESS1st SessionH. R. 874IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2017Mr. Loebsack (for himself, Mr. Stivers, Mrs. Bustos, Mr. Lewis of Georgia, Ms. Kelly of Illinois, Mr. Weber of Texas, Mr. LoBiondo, Mr. Himes, Mr. Vargas, Mr. Barletta, Mrs. Napolitano, Mr. Lipinski, Mr. O'Rourke, Mr. McCaul, Mr. Thomas J. Rooney of Florida, Mr. Quigley, Mr. Olson, Mr. Gallego, Mr. Delaney, Mr. Garamendi, Mr. Sablan, Mr. Curbelo of Florida, Ms. Slaughter, Mr. Jones, Mr. Cooper, Mr. Sessions, Mr. Denham, Mr. Gibbs, Mr. Young of Alaska, Mr. Cárdenas, Mr. Valadao, Mr. King of New York, Mr. Paulsen, Mrs. Radewagen, Mr. Vela, Ms. Shea-Porter, Mr. Soto, Ms. Gabbard, Mr. Ryan of Ohio, Mr. Emmer, Mr. Goodlatte, Mr. Swalwell of California, and Mr. Katko) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that certain veterans receive in-patient psychiatric care provided by the Department of Veterans Affairs. 
1.Short titleThis Act may be cited as the Sgt. Brandon Ketchum Never Again Act. 2.Provision of in-patient psychiatric care for veterans (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1720H the following new section: 
 
1720I.Provision of in-patient psychiatric care 
(a)Requirement To furnish careExcept as provided by subsection (b), upon the request of a covered veteran, the Secretary shall furnish, or continue to furnish, to the covered veteran in-patient psychiatric care at the facility of the Department that— (1)is closest to where the veteran resides; and 
(2)has the capacity and capability to provide such care. (b)Non-Department facilities (1)If the Secretary determines, on a case-by-case basis, that a facility of the Department does not have the capability or capacity to furnish in-patient psychiatric care to a covered veteran pursuant to subsection (a), the Secretary shall furnish such care to such veteran at a non-Department facility. 
(2)For purposes of determining the rates of reimbursement for a non-Department facility that furnishes in-patient psychiatric care pursuant to paragraph (1), the Secretary shall treat such non-Department facility as a health care provider being reimbursed pursuant to section 101(d)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146). (c)Covered veteran definedIn this section, the term covered veteran means a veteran who is— 
(1)enrolled in the health care system established under section 1705(a) of this title; and (2)entitled to in-patient psychiatric care furnished by the Secretary under this chapter.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720H the following new item:   1720I. Provision of in-patient psychiatric care.. 